Per curiam,

Whatever the rules of racing decide in such a case, should be the standard of decision now ; the rule of law being, that if he is entitled to the penalty by the rules of racing, he is so by law. The jury were divided, and a juror vvithdrawn.
Note. — Upon enquiry after the trial, several persons well experienced m racing1, gave it as their decided opinion, that no accident whatever could exempt the Defendant from the forfeiture in case of failure, unless he had expressly provided against it by his agreement.
Note. — Vide McKinzie’s Admrs. v. Ashe, 2 Hay. 161. Hunter v. Ry. num, Ibid. 354.